ORDER

PER CURIAM:
Curtis Cornelius appeals the judgment of the trial court denying his Rule 29.15 motion for post-conviction relief. Cornelius sought to vacate his conviction for forcible rape, section 566.030, and sentence of twenty-five years imprisonment. He claims that he received ineffective assistance of counsel when counsel “opened the door” to testimony that Cornelius refused to consent to giving a buccal swab of his DNA to Detective Gary Snyder and that he only gave the sample after the detective told Cornelius he had a search warrant to obtain it. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).